DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 11/27/2020, has been entered.  The claim amendments overcome the 112(b) rejection of claim 10.
The amendments and remarks, filed on 11/27/2020, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A method for differentiating authentic from synthetic urine” in the preamble.  How is the authentic and synthetic urine being differentiated?  Is the unknown urine sample compared to the stored data?  Applicant does not specify how the urine samples are differentiated/compared, thus the limitation is unclear. Specifically, the claims are directed towards training (calibrating) the device for synthetic urine and authentic urine, and then conducting a measurement on an unknown sample.  However, the unknown sample is just measured and stored, yet there is no additional step of determination/comparison. Additionally, there is also no output device which would be capable of providing the results to a user,  Claims 2-20 are rejected by virtue of dependency on claim 1. 
Claim 10 recites the limitation “deactivating the hydroxyl-group-specific resistive microchemical sensors”.  Why does the array of resistive microchemical sensors comprise at least one hydroxyl group-specific resistive microchemical sensor if it is deactivated?  What function does the specific resistive chemical sensor serve? In what manner is it deactivated, and what deactivates it? Applicant claims the hydroxyl group-specific resistive microchemical sensor and later recites the structure as deactivated, thus the limitation is unclear.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goggin et al (“Catching Fakes: New Markers of Urine Sample Validity and Invalidity”, Journal of Analytical Toxicology, Volume 41, Issue 2, pp 121-126; hereinafter “Goggin”) in view of Sabeel et al (“Detection of volatile compounds in urine using an electronic nose instrument”, 2013, International Conference on Computing, Electrical and Electronic Engineering ICCEEE, pp 1-4; hereinafter “Sabeel”; previously presented).  
Regarding claim 1, Goggin teaches a method for differentiating authentic from synthetic urine (Goggin; Abstract; pp 121) comprising the steps of:
providing an electronic volatile compound sensing device (Goggin; Introduction; pp 122; chromatography-tandem mass spectrometry (LC–MS-MS) methods were developed and validated to monitor the new markers of validity and invalidity to identify synthetic, non-biological specimens submitted for drug testing; examiner indicates mass spectrometry analyzes gas ion vapors, thus the method is interpreted as the electronic volatile compound sensing device), the device comprising: 
a vapor sampling system (Goggin; Experimental; pp 123; the mass spectrometer was operated in positive MRM mode monitoring for 3-methylhistidine, normetanephrine, uric acid, urobilin, BIT, E3G, E4G, cotinine, theophylline and theobromine);
training the device to a synthetic urine by (Goggin; Experimental; pp 122; aliquot of urine…to LC-MS-MS analysis): 
introducing the vapor sampling system to a vapor sample derived from the synthetic urine sample (Goggin; Experimental; pp 122; two classes of compounds in synthetic urine, benzisothiazolinone (BIT) and ethylene glycols, specifically triethylene glycol (E3G) and tetraethylene glycol (E4G); examiner indicates that the LC-MS-MS system detects the compounds found in synthetic urine); 
training the device to authentic urine by (Goggin; Results; pp 125; samples were still identified as natural urine): 
introducing the vapor sampling system to a vapor sample derived from an authentic urine sample (Goggin; Results; pp 125; samples were still identified as natural urine based on the presence of normetanephrine and xenobiotic metabolites, cotinine or theophylline); 

introducing the vapor sampling system to a vapor sample derived from a urine sample of unknown authenticity (Goggin; Results; pp 124; LC–MS-MS method was employed to analyze 3,827 randomly selected, de-identified urine samples). 
Goggin does not teach the providing an electronic volatile compound sensing device comprising: an array of resistive microchemical sensors; a controller, the controller comprising nontransitory computer readable medium which stores at least one algorithm, wherein at least one of the at least one algorithm comprises instructions to recognize patterns in changes in resistance at each of the resistive microchemical sensors.  Further, Goggin does not teach training the device to authentic, synthetic, and unknown urine samples by performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the vapor sample derived from the synthetic sample  and storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the vapor sample derived from the synthetic urine sample in the controller. 
However, Sabeel teaches an analogous art of detecting volatile compounds in urine using an electronic nose (Sabeel; Abstract) comprising the steps of: providing an electronic volatile compound sensing device (Sabeel; Abstract; electronic nose system used to detect chemical components or VOCs), the device comprising: a vapor sampling system (Sabeel; VI. Method and Sample Preparation; pp. 3; for the urine tests, the Cyranose 320 was introduced manually to a glass vial containing a fixed volume of urine); an array of resistive microchemical sensors (Sabeel; II. Electronic Nose Sensors, pp 1; chemical array of sensors); a controller (Sabeel; III. Electronic Nose Working Principles, pp 1-2; computing system), the controller comprising nontransitory computer readable medium which stores at least one algorithm (Sabeel; II. Electronic Nose Sensors; pp 2; mathematical algorithms to a readily identifiable Regarding claim 2, modified Goggin teaches the method according to claim 1 (the modification to the electronic volatile compound sensing device of Goggin to be the device comprising the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1). 
Modified Goggin does not teach further comprising the step of conducting a baseline measurement, the baseline measurement comprising the steps of: introduction the vapor sampling system to an air sample comprising a negative control sample; performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the air sample comprising the negative control sample; and storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the air sample comprising the negative control sample.
However, Sabeel teaches an analogous art of detecting volatile compounds in urine using an electronic nose (Sabeel; Abstract) comprising the steps of conducting a baseline measurement (Sabeel; VI. Method and Sample Preparation; pp 3; Ro is the baseline measurement), the baseline measurement comprising the steps of: introduction the vapor sampling system to an air sample comprising a negative control sample (Sabeel; VI. Method and Sample Preparation; pp 3; reference gas being ambient room air);performing a measurement of a change in resistance at each of the resistive microchemical sensors in the array in response to the air sample comprising the negative control sample (Sabeel; VI. Method and Sample Preparation; pp 2; properties change the sensor surface meaning that their resistance changed the conductivity of the sensor); and storing a pattern of change in resistance of each of the resistive microchemical sensors in response to the air sample comprising the negative control sample (Sabeel; IV. Cyranose 320 System; pp 2; instrument digitizes and then compare this new smell to those stored in it is memory).  It would have been obvious to one of ordinary skill in the art to have modified the method of modified Goggin to include a baseline measurement step as taught by Sabeel, because 
Regarding claim 3, modified Goggin teaches the method according to claim 2 (the modification to the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1, the modification to the method of modified Goggin to include baseline measurement step is taught by Sabeel is discussed above in claim 2), wherein the negative control sample comprises room air or water (Sabeel; VI. Method and Sample Preparation; pp 2-3; reference gas being ambient room air). 
Regarding claim 4, modified Goggin teaches the method according to claim 2 (the modification to the electronic volatile compound sensing device of Goggin to be the device comprising the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1, the modification to the method of modified Goggin to include baseline measurement step is taught by Sabeel is discussed above in claim 2), further comprising the step of performing a calculation to determine Rmax/R0 (Sabeel; VI. Method and Sample Preparation; pp 2-3; eq. 1) wherein R0 represents the resistance measured by each of the resistive microchemical sensors in the array following the baseline measurement (Sabeel; Method and Sample Preparation; pp 3; R0 is the baseline reading), and wherein Rmax represents a maximum resistance measured by each of the resistive microchemical sensors in the array after introducing the device to the vapor sample derived from the urine sample of unknown authenticity (Sabeel; Method and Sample Preparation; pp 2-3; R is the response of the system to the sample gas). 
Regarding claim 5, modified Goggin teaches the method according to claim 1, further comprising the step of providing an output, the output comprising an analysis of the authenticity of the urine sample of unknown authenticity (Goggin; Results; pp 124; The developed LC–MS-MS method was 
Regarding claim 6, modified Goggin teaches the method according to claim 5, with the output comprising an analysis of the authenticity of the urine sample of unknown authenticity (Goggin; Results; pp 124; The developed LC–MS-MS method was employed to analyze 3,827 randomly selected, de-identified urine samples previously submitted for urine drug testing).
Modified Goggin does not teach the output comprising a statistical analysis.
However, Sabeel teaches an analogous art of detecting volatile compounds in urine using an electronic nose (Sabeel; Abstract) wherein the output (Sabeel; III. Electronic Nose Working Principles; pp 1-2; analyze compounds in a complex sample and produce a simple output) comprises a statistical analysis (Sabeel; III. Electronic Nose Working Principles; pp 1-2; recorded data are then computed based on statistical model).  It would have been obvious to one of ordinary skill in the art to have modified the output of modified Goggin to comprise a statistical analysis as taught by Sabeel, because Sabeel teaches that the analysis is a method aimed at reducing the amount of data when there is a correlation present (Sabeel; VI. Method and Sample Preparation; pp 3). 
Regarding claim 7, modified Goggin teaches the method according to claim 2 (the modification to the electronic volatile compound sensing device of Goggin to be the device comprising the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1, the modification to the method of modified Goggin to include baseline measurement step is taught by Sabeel is discussed above in claim 2), wherein the array of resistive microchemical sensors consists of one or more sensors from the following list: metal oxide, semiconductors, conducting polymers, piezoelectric sensors, and metal oxide sensors (Sabeel; IV. Cyranose 320 System; pp 2; polymer sensors).  
Regarding claim 8, modified Goggin teaches the method according to claim 1 (the modification to the electronic volatile compound sensing device of Goggin to be the device comprising the array of 
Regarding claim 9, modified Goggin teaches the method according to claim 8 (the modification to the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1), wherein the at least one algorithm comprises instructions to perform the multivariate statistical procedure comprising a principal component analysis (Sabeel; VI. Method and Sample Preparation; pp 2; principal component analysis)
Regarding claim 12, modified Goggin teaches the method according to claim 1 (the modification to the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1), comprising the step of training the device to a plurality of synthetic urine samples and a plurality of authentic urine samples (Goggin; Experimental; pp 124; nearly 4,000 urine samples previously submitted for urine drug testing were analyzed).  Examiner indicates that the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel meets the requirements to “train” the device, thus modified Goggin teaches the limitation of training the device for a plurality of samples. 
Regarding claim 13, modified Goggin teaches the method according to claim 1 (the modification to the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1), wherein the 
Regarding claim 14, modified Goggin teaches the method according to claim 1 (the modification to the electronic volatile compound sensing device of Goggin to include the array of resistive microchemical sensors and the controller taught by Sabeel is discussed above in claim 1), wherein the device is hand-held (Sabeel; IV. Cyranose 320 System; pp 2; The structure of the portable unit containing 32 conducting black polymer sensors).  Examiner interprets the device as “hand-held” because the device taught by Sabeel is a portable unit. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goggin in view of Sabeel, and in view of Sinitskii et al (US 20190079041 A1; hereinafter “Sinitskii”; domestic priority filed 8/22/2017), and in further view of Hilgers et al (US 20080204240 A1; hereinafter “Hilgers”).
Regarding claim 10, modified Goggin teaches the method according to claim 1, with the array of resistive microchemical sensors. 
Modified Goggin does not teach the array of resistive microchemical sensors comprising at least one hydroxylgroup-specific resistive sensor.
However, Sinitskii teaches an analogous art of a gas sensor (Sinitskii; Abstract) comprising an array of resistive microchemical sensors (Sinitskii; para [4, 57]; carbon based nanostructures comprise graphene nanoribbons (GNRs)… array of sensors, for which the data are processed using pattern recognition algorithms, could be considered as an electronic nose) comprising at least one hydroxylgroup-specific resistive sensor (Sinitskii; para [12]; carbon based nanostructures herein may be modified with functional groups that comprise at least one…hydroxyl groups).  It would have been obvious to one of ordinary skill in the art to modify the microchemical sensor of modified Goggin to comprise a hydroxylgroup-specific resistive sensor as taught by Sinitskii, because Sinitskii teaches that 
Modified Goggin does not teach deactivating the microchemical sensor.
However, Hilgers teaches an analogous art of a sensor element (Hilgers; para [73-75]; Fig. 1) wherein the sensor is deactivated (Hilger; para [18, 27, 53]).  It would have been obvious to one of ordinary skill in the art to have modified the hydroxyl-group-specific microchemical sensor of modified Goggin to be deactivated as taught by Hilgers, because Hilgers teaches that the sensor element is deactivated when the physical parameter measurement is not requested, thus saving a lot of energy for operating the sensor element (Hilgers; para [53]). 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goggin in view of Sabeel, and in further view Quick Fix ("What's New In The Testing Industry?", https://web.archive.org/web/201709170S4222/https://www.quickfixurine.com/ retrieved using wayback machine and published online on August 26, 2017; hereinafter "QuickFix"; previously presented). 
Regarding claim 11, modified Goggin teaches the method according to claim 1, wherein the the authentic urine sample are between approximately 97˚F and approximately 104˚F (Goggin; Introduction; 
Modified Goggin does not teach the synthetic urine sample being between approximately 97˚F and approximately 104˚F.
QuickFix teaches the synthetic urine is warmed between 90 and 100 degrees (QuickFix; “What’s New in the testing industry”; para. 5).  It would have been obvious to one of ordinary skill in the art to have modified the temperature of the synthetic urine samples from modified Goggin to be between 97˚F and 104˚F as taught by QuickFix, because QuickFix teaches that the temperature range becomes suitable for use (QuickFix; “What’s New in the testing industry”; para. 5). 
Claims 10, 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goggin in view of Sabeel, and in further view of Hall et al (US 20170204595 A1; hereinafter “Hall”; previously presented). 
Regarding claim 15, modified Goggin teaches the method according to claim 1, with the device. 
Modified Goggin does not teach a toilet. 
However, Hall teaches an analogous art of a device that measures volatile organic compounds (Hall; Abstract) installed in a toilet (Hall; para. [7, 27]; Fig. 1; toilet 100).  It would have been obvious to one of ordinary to have installed the device of modified Goggin to be in the toilet taught by Hall, because Hall teaches that the device analyzes air within the toilet (Hall; para. [28]). 
Regarding claim 16, modified Goggin teaches the method according to claim 15, wherein the toilet comprises a toilet bowl (Hall; para. [7, 25, 27]; Fig. 1, 2, 3; toilet bowl 120), and wherein the device is in communication with a fan (Hall; para. [7, 28]; Fig. 2, 3; fan 230) configured to drive a headspace from the toilet bowl toward the device (Hall; para. [7]; fan may direct the air within the toilet bowl toward the gas sensor). 
Regarding claim 18, modified Goggin teaches the method according to claim 15, wherein the toilet comprises a P-trap (Hall; para. [7, 27, 30]; Fig. 2, 3; P-trap 210) and an air pipe (Hall; para. [7, 28-30, 35]; Fig. 2, 3; air pipe).  
Regarding claim 19, Sabeel teaches the method according to claim 18, wherein the air pipe comprises a valve (Hall; para. [35]; Fig. 2, 3, 4a, 4b, 5; piston 270) configured to regulate the entry of the headspace of the toilet bowl into the air pipe (Hall; para. [35]; piston 270 raising to allow air to pass through air pipe 220 and lowering to create an air seal). 
Regarding claim 20. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goggin in view of Sabeel in view of Hall, and in further view of Tian et al (US 20140023557 A1; hereinafter “Tian”; previously presented)
Regarding claim 17, modified Goggin teaches the method according to claim 16, with the fan. 
Modified Goggin does not teach the fan being adjustable. 
However, Tian teaches an analogous art of an electronic nose (Tian; Abstract) installed in a toilet (Tian; para. [46]) with a fan (Tian; para. [12-16, 21]; fan module), wherein the fan is configured to drive the headspace from the toilet bowl in a plurality of velocities (Tian; para [21, 49]; Fig. 2], and further comprising the step of adjusting the fan to drive the headspace from the toilet at a desired velocity [Tian; para. [27]; motor control unit 103a is used to control the fan module 101).  It would have been obvious to one of ordinary skill in the art to have modified the fan of modified Goggin to have adjustable velocities taught by Tian, because Tian teaches that the fan actively pumps air into the gas molecule sensor module for detection (Tian; para. [25]). 

Response to Arguments
	Applicant’s arguments, filed 11/27/2020, with respect to the rejection of independent claims 1 and dependent claims 2-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798